UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2249


BRANDON WILLIAMS,

                    Plaintiff - Appellant,

             v.

STATE OF MARYLAND, Office of the Governor; BALTIMORE COUNTY
OFFICE OF CHILD SUPPORT ENFORCEMENT,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Stephanie A. Gallagher, District Judge. (1:19-cv-01938-SAG)


Submitted: January 23, 2020                                       Decided: January 28, 2020


Before WYNN, DIAZ, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brandon Williams, Appellant Pro Se. Karen Hess Rohrbaugh, Assistant Attorney General,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brandon Williams appeals the district court’s order dismissing his complaint raising

several challenges to the garnishment of his wages for enforcement of a Maryland child

support order. On appeal, we confine our review to the issues raised in the Appellant’s

brief. See 4th Cir. R. 34(b). Because Williams’ informal brief does not challenge the bases

for the district court’s disposition, Williams has forfeited appellate review of the court’s

order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is

an important document; under Fourth Circuit rules, our review is limited to issues

preserved in that brief.”). Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




                                             2